Citation Nr: 0943182	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decrease in lung capacity, severe nerve damage of the chest, 
and diminished strength and neuropathy in the right arm, all 
claimed as a result of lobectomy performed in October 2004 at 
a Department of Veterans Affairs Medical Center (VAMC) in 
Little Rock, Arkansas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for claimed residuals 
of lobectomy performed at a VA Medical Center (VAMC) in 
October 2004.

In April 2007, the Veteran testified at a travel Board 
hearing held before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107 and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board denied the appeal in a decision promulgated in 
August 2007.

In August 2008 the Veteran, by means of an Appellant's Brief, 
informed the United States Court of Appeals for Veterans 
Claims (Court) that there were essentially errors of fact and 
law contained in the Board's August 2007 decision, and that 
the Board's decision should be reversed.  By means of a 
November 2008 Brief of the Appellee, VA requested the Court 
to vacate and remand the matter, so that the Board could 
readjudicate the claim.  In January 2009 the Veteran, 
pursuant to a Reply Brief of the Appellant, informed the 
Court that it should remand the appeal to the Board with an 
instruction to award 38 U.S.C.A. § 1151 benefits to the 
Veteran.   In June 2009, in a Memorandum Decision, the Court 
remanded the matter to the Board with instructions that the 
Board grant the Veteran's claim for entitlement to 
38 U.S.C.A. § 1151 compensation.


FINDINGS OF FACT

1.  The record reflects the Veteran was hospitalized at a 
VAMC in Arkansas in October and November 2004 during which 
time, an irregularity was shown in the upper right lung and a 
lobectomy was performed; ultimately no malignancy was found; 
but residuals including decreased lung capacity, severe nerve 
damage of the chest, and diminished strength and neuropathy 
in the right arm all manifested after the procedure and 
appear to be attributable to it.

2.  The medical evidence of record indicates that the October 
2004 surgery which caused decreased lung capacity, severe 
nerve damage of the chest, and diminished strength and 
neuropathy in the right arm was a result of negligence on the 
part of the VA in failing to obtain informed consent from the 
Veteran.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
decrease in lung capacity, severe nerve damage of the chest, 
and diminished strength and neuropathy in the right arm is 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In the decision below, the Board has 
granted the Veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Factual Background

The record reflects that the Veteran was hospitalized from 
October 22, 2004, to November 4, 2004.  The admitting 
diagnosis was right upper lobe lung nodule.  A right upper 
lobectomy with mediastinal lymphadenectomy was performed on 
October 22, 2004.  The medical history indicated that the 
Veteran had a right apical lung mass which had been enlarging 
as shown by serial CT scans.  He reported experiencing 
fatigue and dyspnea with moderate activity.  The Veteran's 
medical conditions were noted to include bladder cancer, 
coronary artery disease, myocardial infarction and tobacco 
abuse.  Pulmonary function testing conducted prior to the 
surgery revealed FEV1 of 3.25, 80% of predicted.  The 
discharge summary indicated that a decision was made to 
proceed with the surgery and the Veteran was agreeable.  It 
was documented that the risks and benefits of the surgery 
were discussed at length with the Veteran.

The Board observes that prior to the surgery the Veteran's 
treating physician ordered anesthesia for right lobectomy, 
indicating that the surgery would take approximately 3.5 
hours.  

A surgical pathology report shows that specimens taken from 
the right upper lobe of the lung and in the lymph node area 
on October 22, 2004, revealed no evidence of malignancy.

The discharge summary indicated that the Veteran was admitted 
to the surgical intensive care unit after the lobectomy.  It 
was noted that on post-operative day 1, a chest X-ray film 
showed evidence of right middle lobe collapse, which 
persisted for days.  On day 6, the Veteran and his family 
were informed of the presence of an inflammatory lesion with 
abscess and subpleural fibrosis without evidence of 
malignancy.  When evaluated on post-operative day 11, right 
middle lobe collapse was still evident.  On day 12, it was 
noted that the Veteran continued to recover well and had no 
complaints, but it was reported that his chest tube continued 
to have increased fluid output.  Discharge instructions and a 
list of medications to take at home were provided for the 
Veteran and he was to be seen for follow-up a week after 
discharge for possible removal of the chest tube.

VA records reveal that in December 2004, the Veteran 
complained of paresthesia of the right arm present since the 
October 2004 lobectomy.  He underwent pulmonary function 
tests in December 2004 which revealed COPD with reduced FVC, 
FEV1, consistent with right upper lobe lobectomy.  Nerve 
conduction studies done in February 2005 were consistent with 
very mild right distal median motor neuropathy.  The Veteran 
was seen for neurological consultation in April 2005 to 
address his complaints of numbness of the chest and right arm 
and hand.  Sensory deficits of the right arm were shown at 
that time.  When seen in May 2005, the Veteran complained of 
congestion in the right side of the chest for 4 weeks.  CT 
scan of the chest done in May 2005 showed removal of the 
right chest tube with total resolution of hydropneumothorax.  
Also shown were nodules on the right lung, superimposed on a 
background of centrilobular emphysema.

A VA examination of the peripheral nerves was conducted in 
August 2005.  It was noted that since the October 2004 
lobectomy, the Veteran had experienced some numbness and 
burning radiating down his right upper extremity and 
complained of right arm weakness.  Right ulnar syndrome 
manifested by sensory symptoms and deficit in the right upper 
extremity was diagnosed.  The examiner opined that this 
condition was most likely caused by or the result of the 
thoracotomy/lobectomy performed in October 2004.

Later in August 2005, an addendum was added to the VA 
examination of the peripheral nerves.  The examiner opined 
that sensory deficit did not result from carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA.  The examiner 
further opined that this was not a reasonably foreseeable 
complication of the surgery, but represented a complication 
of the surgery which could be foreseen.

A VA respiratory examination was also conducted in August 
2005.  The history indicated that a suspicious lung mass had 
been detected which had shown aggressive progression and 
increase in size, and which was strongly suspected to be 
carcinoma of the lung.  It was reported that the Veteran had 
been a 2 pack a day smoker since age 18; he was 58 years old 
when examined.  It was explained that since a mass of the 
right upper lobe had been found, the right upper lobe was 
removed; a pathologic report revealed a chronically abscessed 
condition in the lung, without malignancy.  It was noted that 
post-operatively, the Veteran had complications including 
poor expansion of the lung, which was treated appropriately.

On examination, post-operative status removal of granuloma of 
the right lung by right upper lobectomy was diagnosed.  The 
examiner, having reviewed the evidence of record in the 
claims folder, opined that there was no evidence of neglect, 
lack of proper skill or error in judgment on the part of the 
treating physician.  It was noted that the Veteran reported 
that he was told that he was merely going to have a biopsy of 
the mass in the lung and would not have the lobe removed.  
The examiner noted that he was unable to attest to what the 
Veteran was told, but indicated that treatment of the lesion 
was done appropriately and in keeping with the good standards 
of medical care.  The examiner further opined that the 
Veteran's symptoms of pulmonary insufficiency were most 
likely related to his chronic smoking habit and 
arteriosclerotic heart disease.

Lay statements authored by the Veteran and his mother-in-law 
were submitted for the record, attesting that a biopsy was to 
be performed prior to any surgery to confirm if cancer was 
present, but both attested that these results were not ever 
revealed or discussed, leading to an unnecessary surgery, 
inasmuch as cancer was not present.  The Veteran discussed 
the fact that a spot/irregularity in the right lung area had 
been present for many years and had been biopsied in 1990, 
and at that time it was determined to be non-cancerous.


Received for the file were private medical records dated in 
December 1990 which reveal that a biopsy of the right upper 
lung lobe was done which revealed no malignant cells, and no 
evidence of granulatoma or carcinoma.

Also associated with the record were medical fact sheets 
obtained from the Internet providing general medical 
information pertaining to biopsies, screening for lung 
cancer, and surgical procedures for lung cancer.

The Veteran and his spouse presented testimony at a travel 
Board hearing held in April 2007.  He testified that a spot 
on his lung had been identified and biopsied in 1990, was 
found to be non-cancerous and he was told at that time that 
he would not need surgery.  He reported that the spot never 
went away and that he had told VA personnel that it had 
previously been looked at and did not require further 
treatment.  The Veteran and his wife testified that VA 
personnel had told them in 2004 that a biopsy would be done, 
and the results would be discussed with them before anything 
further was done.  The Veteran's spouse explained that prior 
to the surgery at issue, the Veteran had survived a massive 
heart attack and bladder cancer and had quit smoking 5 months 
previously.  They also testified that VA had initially 
reported that cancer had been found, but later indicated that 
in fact it had not been found.

Legal Analysis

In March 2005, the Veteran filed a claim for VA compensation 
under the provisions of 38 U.S.C.A. § 1151.  He maintains 
that as a result of thoracotomy and lobectomy performed at 
the VAMC in Little Rock, Arkansas in October 2004, he 
sustained residual problems specified as decreased lung 
capacity, severe nerve damage of the chest, and diminished 
strength and neuropathy in the right arm.  In addition, he 
maintains that the lobectomy was unnecessary and should not 
have been performed.  Specifically, he contends that it was 
unnecessary to remove part of his lung as opposed to simply 
removing a suspicious nodule.  In addition, and of particular 
significance to the order below in the Veteran's favor, he 
argues that VA did not obtain his informed consent prior to 
his undergoing the October 2004 surgical procedures.  


Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The Veteran filed his claim under 38 U.S.C.A. § 1151 in March 
2005; therefore, the cited amendments to 38 U.S.C.A. § 1151 
apply in this case.  See 38 C.F.R. § 3.361 (effective 
September 2, 2004).

Section 3.361 of VA regulations, which governs benefits under 
38 U.S.C. 1151(a) for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, provides as follows:

(a)  Claims subject to this section-(1) General.  Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise re- 
adjudicate a previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i).  For claims received 
by VA before October 1, 1997, see 38 C.F.R. § 3.358.

(b)  Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c)  Establishing the cause of additional disability or 
death.  Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1)  Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2)  Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3)  Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.


(1)  Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i)  VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii)  VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

(2)  Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional disability or death 
was an event not reasonably foreseeable is in each claim to 
be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

See 38 C.F.R. § 3.361 (effective September 2, 2004).


In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The record clearly reflects that the Veteran was hospitalized 
in October 2004 and November 2004 during which time he 
underwent a thoracotomy and lobectomy.  The record reflects 
that shortly after the procedure, the Veteran experienced 
symptoms including decreased lung capacity, severe nerve 
damage of the chest, and diminished strength and neuropathy 
in the right arm, indicative of additional disability 
attributable to the procedure.  The nerve damage of the chest 
and right arm neuropathy have been attributed to the 
procedures.  Decreased lung capacity was evident prior to 
service and has been attributed to the Veteran's long history 
of smoking and arteriosclerotic heart disease; as such, this 
is possibly also, but not definitively, linked as a residual 
of the procedures.  Accordingly additional disability and 
causation as contemplated and discussed under 38 C.F.R. 
§ 3.361 have been established.

Medical records dated during the 2004 VA hospitalization 
indicate that the risks and benefits of the surgery were 
discussed at length with the Veteran.


To some extent, the Veteran has argued that he was not 
advised of and did not agree to anything more than a biopsy, 
and maintains that the medical care in question was 
unnecessary and was not consented to.  The provisions of 38 
C.F.R. § 17.32(b) provide that all patient care furnished by 
VA must be carried out with the full and informed consent of 
the patient.  The "informed consent process" must be 
appropriately documented, and signature consent is required 
in cases such as this, which involve the use of sedation and 
anesthesia.  38 C.F.R. § 17.32(d)(1) (2009).

In this case, the Board notes that the Veteran's VA clinical 
records, dated in October 2004, specifically indicate that a 
decision was made to proceed with the surgery and the Veteran 
was "agreeable" and it was documented that the risks and 
benefits of the surgery, lobectomy, were discussed "at 
length" with the Veteran.  See November 2004 discharge 
summary.  However, and of significant note under these facts, 
it is clear that the October 2004 VA surgical procedure 
included the use of anesthesia.  Here, concerning the 
requisite informed consent process, contrary to the above-
cited provisions of 38 C.F.R. § 17.32(d)(1), the record is 
devoid of evidence of signature consent made by the Veteran 
prior to his undergoing the October 2004 VA surgical right 
upper lobectomy.  As found as part of the Court's June 2009 
Memorandum Decision, "absent the appellant's informed 
consent, evidenced by a signed VA consent form, VA is deemed 
to have acted negligently in causing his additional 
disabilities."  See page nine of Memorandum Decision.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence favors the granting of 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.

As such, residuals and additional disability, demonstrated as 
decreased lung capacity, severe nerve damage of the chest, 
and diminished strength and neuropathy in the right arm, all 
resulted following and it appears as a result of lobectomy 
performed in October 2004.  There is also evidence that the 
Veteran currently suffers from additional disability that was 
the result of negligence on the part of the VA in furnishing 
medical care without it first obtaining the requisite 
"signature" informed consent, as mandated in certain 
factual scenarios (whether the appellant is to be, in 
pertinent part, sedated or giving anesthesia), such as here.  
For these reasons, the Board finds that the preponderance of 
the evidence weighs in favor of the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  Accordingly, the 
Board concludes that compensation for additional disability 
is warranted.

The Board also notes that upon the return of this matter to 
the agency of original jurisdiction, this agency should 
determine the severity of the appellant's additional 
disabilities that resulted from the October 2004 surgery and 
award compensation in accordance with applicable laws.  See 
page nine of Memorandum Decision.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for a decrease in 
lung capacity, severe nerve damage of the chest, and 
diminished strength and neuropathy in the right arm, all 
claimed as a result of lobectomy performed in October 2004 at 
a VAMC is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


